This was a suit upon a promissory note, and was tried by the court without the intervention of a jury. Judgment was rendered by the court in favor of appellee, plaintiff in the court below, and the rendition of this judgment is made the basis of the assignment of error.
The evidence in this case as shown by the record was in sharp conflict. The court below saw and heard the witnesses, and had the opportunity of observing their demeanor on the stand and in considering and weighing the evidence. The evidence warranted the court in its conclusion, and the judgment of the court will remain undisturbed; the rule being, not to disturb the conclusion of the trial court, sitting without a jury, unless the conclusion reached is plainly contrary to the great weight of the evidence. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Finney v. Studebaker Corp., 196 Ala. 422, 72 So. 54.
The judgment of the lower court is affirmed.
Affirmed.